      Case 3:19-cv-00778-KHJ-FKB Document 26 Filed 05/07/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION

REYNALDO LANDRON-CLASS                                                 PETITIONER
REG. NO. 30575-069

V.                                      CIVIL ACTION NO. 3:19-cv-778-CWR-FKB

WARDEN STEPHEN REISER                                         RESPONDENT
_____________________________________________________________________________

                         NOTICE OF APPEARANCE
_____________________________________________________________________________

      Andrew Norwood, Assistant United States Attorney, enters his appearance as

co-counsel for Defendant United States of America in the above-captioned civil action.

All pleadings, papers, and documents required to be served in this action on

Defendant should be served on the above-named appearing counsel.

  Dated: May 7, 2021                   Respectfully submitted,

                                       DARREN J. LAMARCA
                                       Acting United States Attorney

                                  By: s/ Andrew R. Norwood
                                      Jessica Bourne (MSB No. 103922)
                                      Andrew R. Norwood (MSB No. 105087)
                                      Assistant United States Attorney
                                      United States Attorney’s Office
                                      501 East Court Street, Suite 4.430
                                      Jackson, Mississippi 39201
                                      Telephone: (601) 965-4480
                                      Facsimile: (601) 965-4032
                                       Jessica.Bourne@usdoj.gov
                                       Drew.Norwood@usdoj.gov
      Case 3:19-cv-00778-KHJ-FKB Document 26 Filed 05/07/21 Page 2 of 2




                              CERTIFICATE OF SERVICE


      I, Andrew R. Norwood, Assistant United States Attorney, hereby certify that,

on this date, I caused the foregoing document to be electronically filed with the Clerk

of the Court using the CM/ECF system. I further certify that, on this date, I caused

a true copy of the foregoing document t o be mailed via United States Postal Service,

postage prepaid, to the pro se petitioner at the following address:

      Pro Se Petitioner:
      Reynaldo Landron-Class
      Reg. No. 30575-069
      Federal Correctional Complex Yazoo City (Low)
      P.O. Box 5000
      Yazoo City, MS 39194

      Dated: May 7, 2021.                       s/ Andrew R. Norwood
                                                ANDREW R. NORWOOD
                                                Assistant United States Attorney




                                            2
